Title: To James Madison from Thomas Bulkeley, 24 October 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


24 October 1801, Lisbon. Reports that peace has slowed the sale of American produce, “particularly the Articles of Provisions.” Has dismissed acting vice-consul Marcelino Roiz da Silva for fraudulent overcharges and collusion with customhouse officials. Roiz’s subsequent behavior toward him resulted in the police intendant-general’s threatening Roiz with banishment to Africa. Warns JM that the culprit is reportedly headed for America and has recommendations obtained through deceit. Requests that his report not be made public as “it may prove serious in its consequences where laws are not enforced & where assignations are frequent & no notice taken of them.”
 

   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; cover marked private by Bulkeley; postmarked Philadelphia, 28 Dec.; docketed by Wagner as received 2 Jan. 1802.


   A full transcription of this document has been added to the digital edition.
